Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Daniel Lee, on 05/19/2022.


CLAIMS:
The application claims 9, 18 and 24 are amended as follows:

Referring to claim 9: Please replace claim 9 as follows:
9. (Currently Amended) 	A method by one or more runtime agents implemented by one or more network devices for capturing contextual information for data accesses using distributed tracing, wherein the one or more runtime agents protect a web application that is communicatively coupled to a web application firewall and a database server hosting a database monitored by a database activity monitor, the method comprising: 
determining first metadata associated with a web application layer request sent by the web application firewall to the web application, wherein the first metadata was determined by the web application firewall;
determining second metadata associated with the web application layer request based on information available to the web application; 
storing the first metadata and the second metadata in a data storage; 
associating the first metadata and the second metadata with a trace identifier associated with the web application layer request; and 
causing the web application to send the trace identifier to the database when the web application submits a database query to the database server to access the database as part of the web application processing the web application layer request, wherein execution of the database query by the database is to cause the database activity monitor to store third metadata associated with the database query determined by the database activity monitor in the data storage and associate the third metadata with the trace identifier.

Referring to claim 18: Please replace claim 18 as follows:
18. (Currently Amended) 	A set of one or more non-transitory machine-readable storage media storing instructions which, when executed by one or more processors of one or more network devices implementing one or more runtime agents protecting a web application that is communicatively coupled to a web application firewall and a database server hosting a database monitored by a database activity monitor, causes the one or more network devices to perform operations for capturing contextual information for data accesses using distributed tracing, the operations comprising: 
determining first metadata associated with a web application layer request sent by the web application firewall to the web application, wherein the first metadata was determined by the web application firewall; 
determining second metadata associated with the web application layer request based on information available to the web application; 
storing the first metadata and the second metadata in a data storage; 
associating the first metadata and the second metadata with a trace identifier associated with the web application layer request; and 
causing the web application to send the trace identifier to the database when the web application submits a database query to the database server to access the database as part of the web application processing the web application layer request, wherein execution of the database query by the database is to cause the database activity monitor to store third metadata associated with the database query determined by the database activity monitor in the data storage and associate the third metadata with the trace identifier.

Referring to claim 24: Please replace claim 24 as follows:
24. (Currently Amended) 	A network device configured to implement a runtime agent that protects a web application that is communicatively coupled to a web application firewall and a database server hosting a database monitored by a database activity monitor, wherein the runtime agent is configured to capture contextual information for data accesses using distributed tracing, the network device comprising: 
one or more processors; and 
a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the network device to: 
determine first metadata associated with a web application layer request sent by the web application firewall to the web application, wherein the first metadata was determined by the web application firewall,
determine second metadata associated with the web application layer request based on information available to the web application, 
store the first metadata and the second metadata in a data storage,
associate the first metadata and the second metadata with a trace identifier associated with the web application layer request, and
cause the web application to send the trace identifier to the database when the web application submits a database query to the database server to access the database as part of the web application processing the web application layer request, wherein execution of the database query by the database is to cause the database activity monitor to store third metadata associated with the database query determined by the database activity monitor in the data storage and associate the third metadata with the trace identifier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433